Citation Nr: 1339844	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for human immunodeficiency virus (HIV)/acquired immune deficiency syndrome (AIDS). 

2.  Entitlement to service connection for HIV/AIDS.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

Given that the Veteran has presented medical evidence that she has been diagnosed as having "Full-Blown AIDS," the Board has recharacterized the issue on appeal to more accurately reflect her current diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals that the documents are either duplicative of records already in the claims file or not pertinent to the issue on appeal.

The issue of entitlement to service connection for HIV/AIDS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for HIV.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the April 2003 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for HIV/AIDS.


CONCLUSION OF LAW

New and material evidence has been added to the record since the April 2003 rating decision; thus, the claim of entitlement to service connection for HIV/AIDS is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for HIV/AIDS, and that the claim is reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for HIV/AIDS.  She essentially contends that she was infected with HIV in service.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The claim of entitlement to service connection for HIV was originally denied by the RO in April 2003.  The rating decision noted that the Veteran was negative for HIV while she was on active duty and at the time of her separation from active duty.  It also noted that, while the Veteran tested positive for HIV following her separation from service, there is no evidence showing a link between her active duty period and her positive HIV test.

A copy of this rating decision and notice of her appellate rights was mailed to the Veteran in April 2003.  She neither filed a notice of disagreement nor submitted new and material evidence within one year of the April 2003 rating decision.  Thus, that decision became final, and new and material evidence is required before such a claim may be reopened and considered on the merits.  

At the time of the April 2003 rating decision, the Veteran's service treatment records had been associated with the claims file, as had a December 1991 laboratory report indicating that an individual with a different name but with the same date of birth as the Veteran had tested positive for HIV.  (The Veteran contends that she had used a pseudonym when undergoing her initial HIV test.)  Also of record were VA medical records from as early as November 1999 reflecting the Veteran's HIV positive status, and a November 2002 letter from Dr. J.C.G., a private physician who is Board Certified in infectious diseases and internal medicine and was treating her for "Full-Blown AIDS."

Since the April 2003 rating decision, the Veteran has submitted private medical evidence concerning her history of treatment for HIV/AIDS.  In relevant part, she has submitted a laboratory report from February 1992 reflecting that the Veteran (under the same last name that appears on her DD Form 214, which appears to be the last name of her then-husband) had tested positive for HIV.  She has also submitted private treatment records and medical opinions that are relevant to the issue on appeal.  In particular, the Board notes that an August 2005 letter from Dr. J.C.G. opines that the Veteran "was found to be HIV positive on December 13, 1991.  This positive test is compatible with exposure to HIV virus with in [sic] 5 years prior to this test."  A December 2005 letter from Dr. C.C.M., the Veteran's private attending physician, agrees with the findings noted in the August 2005 letter and further states that the author of the August 2005 letter "is one of the leading AIDS physician[s] in the country."  

The Board finds that this evidence is new and material and is sufficient to reopen the Veteran's claim of entitlement to service connection for HIV/AIDS.  This evidence is new in that it was not of record at the time of the prior denial of the Veteran's claim in April 2003.  It is material in that it is competent medical evidence linking the Veteran's current HIV/AIDS to her period of military service.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for HIV/AIDS.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for HIV/AIDS is reopened.


REMAND

Having reopened the claim of entitlement to service connection for HIV/AIDS, the Board finds that additional development is necessary before VA may proceed with adjudicating this claim on the merits.  

Briefly, the Board notes that the Veteran underwent a VA examination in January 2008 but finds that the resulting opinion does not sufficiently address the medical evidence of record or the Veteran's highly credible lay descriptions of her pertinent history.  The Board will begin by describing the Veteran's lay contentions and will then describe the medical evidence of record.  The Board will then discuss the deficiencies in the VA opinion that must be addressed by a new opinion.  Finally, the Board will discuss further development that must be accomplished in order to ensure that the record is as complete as possible prior to readjudication.  

First, the Board will present a summary of the Veteran's pertinent lay contentions.  These contentions are gathered from a combination of the Veteran's February 2008 written statement and from her May 2011 Board hearing testimony.

The Veteran served on active duty from October 1986 to May 1991.  During this period, she was married to the man who she believes infected her with HIV/AIDS, as he had repeatedly cheated on her during their marriage.  (In her original November 2002 benefits claim, the Veteran reported that she was married to this man from 1987 to 1992.)   

The Veteran reported that she was underwent a psychiatric hospitalization in December 1990 or January 1991, following an early return home due to pregnancy complications, when she found out that another woman had moved into her home and was living with her husband and their first child.  During the hospitalization, the Veteran initially believed that she and her husband had reconciled, but when she discovered he was still seeing the other woman, she decided to leave the military and went back home to Texas.

She reported that she had her baby in July 1991 and then she began to see someone later that year.  She reported that, the day after they had sex for the first time, they went to Planned Parenthood to be tested for sexually transmitted diseases.  They discovered that he had contracted Chlamydia.  She reported that they were both asked to take an HIV test.  His came back negative, and hers came back positive.  

Turning to the medical evidence of record, service treatment records include a December 1990 prenatal and pregnancy record noting that the Veteran had tested as HIV negative.  

The earliest positive HIV test of record is from December 1991.  The Board notes, however, that the December 1991 positive HIV test is listed as having been taken by an individual with the Veteran's birth date but a different name.  The Board accepts the Veteran's consistent, credible testimony that the Veteran, herself, took this test under a pseudonym.  

The record also contains a February 1992 private laboratory report reflecting that the Veteran (under her then-married name) had tested positive for HIV.

As noted above, the record contains an August 2005 letter from Dr. J.C.G., the Veteran's internal medicine and infectious diseases specialist, who states that the Veteran "was found to be HIV positive on December 13, 1991.  This positive test is compatible with exposure to HIV virus with in [sic] 5 years prior to this test."  A December 2005 letter from Dr. C.C.M., the Veteran's private attending physician, agrees with the findings noted in the August 2005 letter and further states that Dr. J.C.G. "is one of the leading AIDS physician[s] in the country."  

The Veteran underwent a VA examination in January 2008.  The examiner noted that the Veteran reported that she was diagnosed with HIV in 1991.  The examiner stated that the Veteran reported she had a baby, had a sexually transmitted disease, went to Planned Parenthood clinic, and tested positive for HIV.  According to the examiner, the Veteran reported she could have been infected by HIV from either "her husband or boyfriend after separation from the husband."  Following further interview, physical examination, and laboratory testing, the examiner diagnosed the Veteran with HIV and opined that the Veteran's HIV "is not at least as likely as not due to military service or occur[red] during service.  The military records showed [that the Veteran was] HIV negative."  

The Board finds that a new VA opinion is required to address multiple factors that were not taken into account by the January 2008 VA examiner.  First, it appears that multiple aspects of the Veteran's pertinent history were misunderstood by the prior examiner.  Specifically, it appears that the examiner did not realize that the Veteran had only had sex with her boyfriend shortly before her December 1991 HIV test, and that she had not had sex with anyone else following her separation from service.  It is also unclear whether the examiner realized that the Veteran's boyfriend had tested HIV-negative in December 1991.  

Second, the Board finds that the January 2008 VA examiner's opinion is not supported by an adequately-explained rationale.  Specifically, the Board notes that the sole rationale for the negative etiology opinion appears to be that "[t]he military records showed [that the Veteran was] HIV negative."  This rationale, however, fails to account for the fact that the Veteran did not actually separate from service for another six months following the December 1990 negative HIV test.  Nor does it account for the Veteran's reported sexual history, as outlined above.  Nor does this opinion account for the assertion of Dr. J.C.G. that her December 1991 laboratory testing results are "compatible with exposure to HIV virus with in 5 years prior to this test," an opinion that is shared by the Veteran's treating physician.  

Because it is not clear that any of the above information was either known to or considered by the January 2008 VA examiner, a remand for a new medical opinion is required.

While this case is on remand, the Board finds it necessary to conduct additional development in order to ensure that the record is as complete as possible.  First, the Board notes that the Veteran has described having undergone a lengthy psychiatric hospitalization while stationed in Germany.  Such records are not usually associated with the Veteran's regular service treatment records and must be requested separately from the facility at which she was hospitalized.  On remand, the AMC should take appropriate steps to obtain the Veteran's in-service psychiatric hospitalization records.

Next, the Board notes that the Veteran mentioned in her February 2008 statement that she receives disability benefits from the Social Security Administration (SSA) because of the AIDS virus.  VA has a duty to obtain records from the SSA when it has actual notice that the Veteran was receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  Because the Veteran has expressly stated that she receives SSA disability benefits due specifically to the disability for which she is seeking service connection in this case, the Board finds it necessary to remand this claim in order to obtain those records.

Finally, the Board notes that VA has received letters from the Veteran's private treatment providers (Drs. J.C.G. and C.C.M.) and has received a few records from these individuals, but it appears that there is much evidence of the Veteran's private medical treatment that has not been obtained.  On remand, the AMC should take the appropriate steps to obtain any such outstanding medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take the appropriate steps to locate any records from a psychiatric hospitalization that the Veteran reports began while she was serving in Germany in December 1990 or January 1991.  The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.  

2.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

3.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated her for her HIV/AIDS, including Drs. J.C.G. and C.C.M.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed with respect to any private medical evidence identified by the Veteran.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4.  Following completion of the above, send the Veteran's claims file to an infectious disease specialist, or other appropriate individual who has experience with HIV/AIDS cases.  The expert should review the entire claims file.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The expert should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's HIV/AIDS was incurred during or as a result of her military service, to include as a result of any in-service sexual intercourse.  

In providing this opinion, the expert should discuss the Veteran's pertinent lay contentions and the laboratory results of record.  The following factors must specifically be addressed:

(a) The assertion from Dr. J.C.G. that the Veteran's December 1991 test results are "compatible with exposure to HIV virus with in [sic] 5 years prior to this test," an opinion that is shared by the Veteran's treating physician, and 

(b) the Veteran's reported sexual history, to include her then-husband's sexual history, and the fact that her boyfriend tested HIV-negative in December 1991.

Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


